—In an action to recover damages for personal injuries, etc., (1) the defendants Brooklyn Union Gas Company and Kevin J. Ruff appeal from so much of an order of the Supreme Court, Kings County (Schneier, J.), entered June 23, 1998, as denied their *393motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against them, and (2) the defendants New York City Transit Authority and Albert Rodriguez cross-appeal from so much of the same order as denied their motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed and cross-appealed from, without costs or disbursements.
We agree with the Supreme Court that there are issues of fact with respect to whether the injured plaintiff suffered a serious injury withing the meaning of Insurance Law § 5102 (d) (see, e.g., Lopez v Senatore, 65 NY2d 1017; McVey v Collins, 262 AD2d 462). Bracken, J. P., Thompson, Goldstein and Mc-Ginity, JJ., concur.